Citation Nr: 0416932	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-24 956	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for postconcussion 
syndrome manifested by cephalgia and memory disturbance, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the left ankle, postoperative, with arthritic 
changes and history of osteomyelitis, currently evaluated as 
10 percent disabling.  

3.  Whether a substantive appeal as to the issue of 
entitlement to a rating higher than 10 percent for residuals 
of a fracture of the transverse process of L3 was timely 
filed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from August 1964 to 
November 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the veteran's claim of 
entitlement to increased ratings for service-connected 
postconcussion syndrome and for service-connected back and 
left ankle disabilities, each evaluated as 10 percent 
disabling.  A hearing before the Board in Washington, D.C., 
was scheduled at the veteran's request, but he did not appear 
on the date specified.  He later advised the Board that he no 
longer wished to have a hearing.  

Upon preliminary review of the procedural history of the 
veteran's claims, a question has arisen regarding the 
timeliness of the veteran's substantive appeal as to the 
issue of entitlement to an increased evaluation for a left 
ankle disability.  The veteran was initially notified of the 
denial of all of his claims by letter on June 26, 2000.  His 
notice of disagreement was received in August 2000 and a 
statement of the case addressing the left ankle and back 
issues was issued in January 2003.  

The veteran did not thereafter submit a substantive appeal 
(VA Form 9 or equivalent) within the period of time specified 
by law.  See 38 U.S.C.A. § 7105(b)(1)(d)(3); 38 C.F.R. § 
20.302(b)(c) (2003) (A substantive appeal must be filed 
within 60 days from the date of mailing of the SOC or 
supplemental statement of the case (SSOC) by the RO, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later).  

In a March 2004 Written Brief Presentation, the veteran's 
representative set forth arguments in support of the appeal 
as to the left ankle.  Accordingly, the Board will address in 
the remand portion of this decision the question of whether 
this document may be accepted as a timely substantive appeal 
to perfect the appeal as to the rating for the left ankle 
disability.  

In the aforementioned March 2004 presentation, the veteran's 
representative argued that the veteran's service-connected 
disabilities render him unable to work and that a total 
compensation rating based on individual unemployability 
(TDIU) should be awarded on an extraschedular basis.  This 
matter has not been developed or certified for review on 
appeal and is referred to the RO for appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to an increased rating for the 
service-connected back disorder and the issue of whether a 
substantive appeal as to the issue entitlement to an 
increased rating for a left ankle disability was timely filed 
are remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  The veteran's service-connected postconcussion syndrome 
is manifested by cephalgia, memory loss, depression, sleep 
disturbance and neuropsychological manifestations such as low 
energy and low motivation.  

2.  The veteran does not have purely neurological 
manifestations of postconcussion syndrome.  

3.  Multi-infarct dementia associated with postconcussion 
syndrome has not been diagnosed.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
postconcussion syndrome manifested by cephalgia and memory 
disturbance are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, 
Diagnostic Code 8045 (2003); 38 C.F.R. § 4.132, Code 9304 
(2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  Although the veteran's claim was received before 
November 9, 2000, the effective date of the new law, it 
appears that the VCAA is applicable since the claim has not 
been finally adjudicated.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  


Duty to Notify

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf and provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In the present case, the June 2000 rating decision, the 
August 2000 Statement of the Case and the March 2003 
Supplemental Statement of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim for an increased rating for 
postconcussion syndrome.  The March 2003 supplemental 
statement of the case set forth the text of the VCAA 
regulations.  

In addition, in November 2003 the RO sent the veteran a 
letter that explained the expanded VA notification and duty 
to assist obligations under the VCAA.  The letter advised 
him that private or VA medical records would be obtained if 
he provided the names and addresses of all sources of 
treatment and the approximate dates of treatment.  

The letter explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  He did 
not respond to the letter.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
(usually the RO) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made before November 
9, 2000, the date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, the timing of the notice does not comply with 
the express requirements of the law as found by the CAVC in 
Pelegrini.  However, the CAVC in Pelegrini has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
veteran.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal at the present time does not result in 
prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

As noted above, the RO's November 2003 letter discussed the 
evidence requirements that apply to the claims at issue and 
advised him of the importance of submitting evidence to 
satisfy these requirements.  The instructions regarding the 
need to submit the specified evidence is the substantial 
equivalent of an explicit request that he submit any evidence 
that he had in his possession.  As noted above, it is also 
relevant that the veteran did not respond to this notice.  

Because each of the content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  


Duty to Assist

The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant service department and VA documents have been 
obtained.  The veteran has undergone VA examinations to 
provide information regarding the current status of the 
service-connected disabilities at issue and to obtain the 
requisite medical opinions.  The record does not identify any 
additional Government or private records which have not been 
obtained or for which reasonable procurements efforts have 
not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  


Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  

Separate diagnostic codes identify the various disabilities.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
service-connected diseases and injuries in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  A 
request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Diagnostic Code 8045, which governs evaluations of brain 
disease due to trauma, provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. §§ 4.124a, Diagnostic Code 8045 (2003).  

Diagnostic Code 9403, is governed by the general rating 
formula for mental disorders set forth in 38 C.F.R. § 4.130, 
which provides the following criteria for rating of 10 
percent and 30 percent:

10 percent -- Occupational and social 
impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant 
stress, or; symptoms controlled by 
continuous medication.  

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).  

38 C.F.R. § 4.130, Diagnostic Code 9403 
(2003).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background

Service medical records show that in November 1964 the 
veteran was involved in a motor vehicle accident in which he 
sustained closed head trauma with intracranial injuries which 
resulted in intellectual impairment, amnesia, personality 
change and emotional lability.  

The veteran underwent a VA examination neurological 
examination in March 1966, at which time his chief complaint 
was recurring headaches in the frontal area which lasted up 
to a hour and occurred five times a week.  He stated that his 
memory was poor and that he was markedly forgetful.  On 
examination, mental status was intact and no neurological 
abnormalities were found.  The diagnosis was postconcussion 
syndrome with cephalgia and memory disturbance.  

Service connection for postconcussion syndrome with cephalgia 
and memory disturbance was granted by the RO in April 1960, 
and a 10 percent rating was assigned effective from the date 
following separation from service.  

The veteran's current claim for an increased rating was 
received in January 2000.  VA outpatient treatment records 
dated in January 2000 show a diagnosis of mood disorder due 
to brain injury.  The veteran was described as suspicious and 
opinionated.  He reported depression associated with 
inadequate income.  

The veteran underwent a VA examination in April 2000.  He 
complained of headaches that were felt initially in the 
parietal area and radiated to the frontal area and the top of 
the head.  He denied nausea and vomiting.  Neurological 
examination was normal.  The pertinent diagnosis was tension 
headaches.  

The veteran underwent a VA psychiatric examination in January 
2003.  He complained of occasional headaches.  He stated that 
his memory was not as sharp as it could be and that it 
sometimes took him a couple of hours to go to sleep, though 
his sleep was helped by medication.  

He related that he played pool, did a lot of reading and had 
a lot of friends with whom he socialized.  He was currently 
unemployed but believed that if he had a serviceable car, a 
computer and a fax machine he could compete favorably with 
other contractors for the work he did.  

The examiner noted that symptoms reported in previous 
treatment records such as depression, low energy, and poor 
concentration were not apparent.  The veteran was alert, 
oriented, nonrepetitious, well animated and spontaneous.  The 
examiner indicated that he obtained no clinically significant 
symptoms and made no observational findings that would allow 
a diagnosis of a mental disorder.  The Global Assessment of 
Functioning (GAF) score was 80.  

A VA neurological examination was performed in February 2003.  
The veteran complained that his sleep had been abnormal since 
the accident in service.  He denied any current pain in the 
head.  He was receiving treatment for depression which was 
becoming more prominent as he got older.  He was currently 
taking medication for depression.  

He denied problems with memory loss but complained of having 
less initiative to do anything complete in his life.  No 
neurological abnormalities were found on examination.  The 
examiner stated that examination showed no evidence of 
dementia and that multi-infarct dementia was therefore ruled 
out.  



The neurologist referred the veteran for a neuropsychological 
evaluation, which was performed in February 2003.  The 
findings on an extensive battery of academic, intellectual, 
memory, neuropsychological and emotional functioning tests 
were consistent with mild to moderate neuropsychological 
impairment which was probably due at least in part to 
underlying cerebral dysfunction.  Basic sensorimotor 
functions were largely intact, and there was no compelling 
evidence of neuropsychological impairment that lateralized to 
only one hemisphere of the brain.  

The findings indicated mild to moderate emotional distress, 
signs of affective lability and a tendency toward social 
withdrawal and depression.  It was difficult to ascertain 
with compete certainty whether the impairment was due to the 
head trauma though the symptomatology was not inconsistent 
with prior head trauma.  The examiner observed that the 
current neuropsychological impairment was also not 
inconsistent with the early stages found in one of the 
neurodegenerative processes that affect the elderly or in 
cases of generalized brain dysfunction arising from other 
causes.  

VA outpatient treatment records dated through February 2003 
show that the veteran has received regular outpatient 
treatment care for symptoms of depression as well as 
complaints such as headaches, memory problems, sleep 
problems, low energy and low motivation.  Entries covering a 
period of several years show a GAF score of 50.  


Analysis

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, although the entire recorded history must be 
considered, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); see also Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).  

The grant of service connection for postconcussion syndrome 
resulting from closed head trauma in service conceded that 
the disability was manifested by cephalgia and memory 
problems.  These were, in fact, the only manifestations found 
at the VA examination of March 1966, on which the initial 
evaluation was based.  The clinical picture shown in evidence 
received in connection with the current claim for increase 
shows a disability that is somewhat more complex, with 
evidence of both psychiatric symptoms and neuropsychological 
impairment due to an underlying organic cause.  

The nature of the underlying organic cause is not fully 
defined in the available medical reports.  The VA 
psychologist who examined the veteran in February 2003 found 
that current neuropsychological impairment was consistent 
with prior trauma, but suggested other possible etiologies as 
well, such as neurodegenerative processes that affect the 
elderly or generalized brain dysfunction arising from other 
causes.  

The veteran's representative has taken the examiner to task 
for failing to couch his conclusions as to the relationship 
between current disorders and the trauma in service in non-
speculative language applying the "as likely as not" 
standard.  However, in the absence of evidence to the 
contrary, the Board will assume for purposes of this decision 
that all of the veteran's neuropsychological symptoms are 
manifestations of the service-connected postconcussion 
syndrome.  See Mittleider v. West 11 Vet. App. 181, 182 
(1992) (The Board is precluded from differentiating between 
symptomatology due to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).  

The above cited provisions of the VA rating schedule provide 
for consideration of both neurological and psychiatric 
symptomatology as the basis for the assignment of ratings for 
residuals of head trauma.  Code 8045 specifies that purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures or facial nerve paralysis will be rated under the 
diagnostic codes specifically dealing with such disabilities 
but that purely subjective complaints such as headache, 
dizziness, insomnia will be rated 10 percent and no more 
under diagnostic code 9304.  

There is no medical evidence of record that the veteran has a 
neurological disorder that is separately ratable under one of 
the rating codes for neurological disabilities.  Neurological 
examinations of the veteran have been consistently negative.  
A rating for neurological manifestations of head trauma 
residuals is therefore not warranted.  

The veteran's subjective complaints of memory loss and 
headaches are appropriately rated under Code 9304, the code 
for dementia due to head trauma, as prescribed by Code 8045.  
In addition to the memory loss and headaches, the veteran has 
received treatment for psychiatric symptomatology such as 
depression and for symptoms such as sleep disturbance, low 
motivation and low energy.  

A rating of 10 percent is the highest rating assignable under 
Code 9304 on the basis of subjective complaints alone in the 
absence of a diagnosis of multi-infarct dementia.  The 
veteran underwent a VA neurological examination for the 
specific purpose of determining whether multi-infarct 
dementia was manifest and none was found.  There is no basis 
in the record for rejection of this opinion and there is no 
evidence to the contrary.  The presence of multi-infarct 
dementia associated with brain trauma is a threshold finding 
that must be present before the criteria for ratings higher 
than 10 percent under Code 9304 may be considered.  

Furthermore, as brain disease due to trauma is a disability 
for which a specific diagnostic code exists under the rating 
schedule, an evaluation by analogy to another diagnostic code 
section is not appropriate; therefore, there is no other 
diagnostic code which could potentially provide a basis for 
the assignment of a rating higher than 10 percent.  

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has considered 
the potential application of 38 C.F.R. § 3.321(b)(1) (2003).  
Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board does not have jurisdiction under 38 
C.F.R. § 3.321(b)(1) to assign an extraschedular rating in 
the first instance and that such a rating may be granted only 
by certain officials at the VA Central Office listed in the 
regulation, specifically the Under Secretary for Benefits 
(formerly the Chief Benefits Director) or the Director of the 
VA Compensation and Pension Service.  Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996).  The CAVC clarified in Bagwell v. 
Brown, 9 Vet. App. 337 (1996), that it did not read the 
regulation to preclude the Board from affirming an RO 
conclusion that a claim did not meet the criteria for 
submission to these Central Office officials pursuant to § 
3.321(b)(1) or from reaching such a conclusion on its own.  

In this case the record does not show, nor has it been 
contended, that postconcussion syndrome has resulted in 
frequent periods of hospitalization.  Moreover, while the 
service-connected disability may have some adverse effect 
upon employment, it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Accordingly, in the absence of evidence showing an unusual 
disability picture not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted.


ORDER

Entitlement to a rating higher than 10 percent for 
postconcussion syndrome manifested by cephalgia and memory 
disturbance is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  



The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).  


Timeliness of Appeal -Increased Rating for the Low Back 

The record shows that the veteran and his representative 
have not had an opportunity to provide evidence and argument 
regarding the issue involving the timeliness of the 
substantive appeal as to the issue of entitlement to an 
increased rating for residuals of a transverse fracture of 
L-3.  

Under 38 C.F.R. § 20.101(d) (2003), when a jurisdictional 
defect is identified, the veteran and his representative 
must be notified of its existence and granted a period of 60 
days following such notice in which to present relevant 
written argument and evidence and to request a hearing to 
present oral argument on the jurisdictional question.  
Accordingly, the issue must be remanded for that purpose.  


Increased Rating for Left Ankle Disability

The record shows that the veteran has not undergone a VA 
examination of his left ankle disability since April 2000, 
and it appears likely that the examiner did not have access 
to the claims file at that time, as evidenced by the fact 
that the examiner did not refer to the claims file and that 
the recitation of history and complaints appears to have come 
directly from the veteran.  

The representative has requested that a current examination 
be performed since the April 2000 examination does not 
describe the veteran's current condition.  The Board finds 
the request reasonable in light of the length of time that 
has elapsed and the need to ensure that the claims file is 
considered.  


The reexamination of the left ankle disability must include 
findings sufficient for an analysis of the rating for that 
disability in light of the holding of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), wherein it was held that, when 
a veteran alleges functional loss due to pain, the provisions 
of two VA regulations, 38 C.F.R. §§ 4.40 and 4.45, must be 
considered.  The CAVC stated in DeLuca that specificity of 
findings with regard to functional loss due to pain is 
required.  

Examinations upon which rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  "It is essential that the 
examination...adequately portray the...functional loss."  
DeLuca, at 206.  

When the veteran claims functional loss due to pain, "[t]he 
medical examiner must be asked to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups or when the [joint] is used repeatedly over 
a period of time."  Id.  

The Board observes that additional due process and duty to 
assist requirements may apply pursuant to the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should allow the veteran 
and his representative a period of 60 
days in which to present relevant written 
argument and evidence and/or request a 
hearing to present oral argument 
regarding the issue of entitlement to an 
increased rating for the service-
connected back disability.  

4.  The VBA AMC should take appropriate 
steps to obtain any additional VA 
outpatient treatment records dated since 
February 2003.  

5.  The VBA AMC should take appropriate 
steps to schedule the veteran for a VA 
examination by an orthopedic surgeon or 
other appropriate specialist, including 
on a fee basis if necessary, to determine 
the current nature and extent of severity 
of his service-connected left ankle 
disability.  

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), and a separate 
copy of this remand must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination reports that the 
claims file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should address the 
following:  

(a)  Does the service-
connected left ankle 
disability result in weakened 
movement, excess fatigability, 
and incoordination, and if so, 
to what extent?

(b) To what extent does 
examination of the left ankle 
show the following:  

(1) complaints of pain 
which are visibly 
manifest on movement, 

(2) the presence or 
absence and degree of 
muscle atrophy 
attributable to the 
service-connected 
disability, 

(3) the presence or 
absence of changes 
suggesting disuse due to 
the service-connected 
disability, and 



(4) the presence or 
absence of any other 
objective manifestation 
that would demonstrate 
disuse or functional 
impairment due to pain.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
an increased rating for the service-
connected left ankle disability in light 
of all applicable law and regulations and 
judicial precedent.  

The VBA AMC should also adjudicate the 
issue of whether a substantive appeal as 
to the issue of entitlement to an 
increased rating for residuals of the 
transverse process at L-3 was timely 
filed.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claims on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the VBA AMC; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for initial evaluation, and may 
result in a denial.  38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



